 

Exhibit 10.23

 

 

 

 

SUBLEASE

 

 

 

 

 

Sublandlord:

HOST HOTELS & RESORTS, L.P.

 

 

Subtenant:

OCTERNAL THERAPEUTICS, INC.

 

 

Premises:

Suite 300

 

 

Building:

12230 El Camino

Real San Diego, California

 

 

 

 

--------------------------------------------------------------------------------

 

SUBLEASE

THIS SUBLEASE (this “Sublease”) is entered into as of May 22, 2019 by and
between Host Hotels & Resorts, L.P., a Delaware limited partnership
(“Sublandlord”), and Oncternal Therapeutics, Inc., a Delaware corporation
(“Subtenant”).

WITNESSETH:

WHEREAS, pursuant to an Office Lease dated September 1, 2015, by and between
Cognac Del Mar Owner II, LLC, a Delaware limited liability company (“Landlord”),
and Sublandlord (the “Prime Lease”) covering approximately 4,677 rentable square
feet on the third floor known as Suite 300, as further described in the Prime
Lease (the “Prime Lease Premises”), of the building located at 12230 El Camino
Real, San Diego, California (the “Building”);

WHEREAS, the Prime Lease expires as of May 31, 2021 (“Prime Lease Expiration
Date”), subject to extension or earlier termination; and

WHEREAS, Sublandlord desires to sublease to Subtenant, and Subtenant desires to
sublease from Sublandlord, all of the Prime Lease Premises on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

1.Subleasing of the Premises. Sublandlord hereby does sublease to Subtenant, and
Subtenant does hereby sublease from Sublandlord, upon and subject to the
provisions of this Sublease, the entire Prime Lease Premises as outlined on
Exhibit A attached hereto and further described in the Prime Lease (also known
herein as the “Premises”). Such rentable square footage of the Premises is
hereby stipulated by Sublandlord and Subtenant and shall not be subject to any
re-measurement.

2.Term.

a.Subject to the other provisions of this Sublease (including, but not limited
to, Paragraph 23), this Sublease shall be and continue in full force and effect
for a term (“Term”) commencing on the later of (i) the date Sublandlord delivers
to Subtenant possession of the Premises in the Delivery Condition (defined
below), or (ii) the date Landlord delivers the Consent (as defined below) to
this Sublease (“Commencement Date”) and expiring at 11:59 p.m. on March 31, 2021
(“Expiration Date”), unless sooner terminated as hereinafter provided.
Notwithstanding the foregoing, if Subtenant occupies the Premises for the actual
day-to-day operation of its business prior to the Commencement Date described
above, then the Commencement Date shall be moved earlier to such date Subtenant
commences such occupation.

b.The taking of possession of the Premises by Subtenant on the Commencement Date
shall constitute an acknowledgement by Subtenant that the Premises are in good
condition and Sublandlord has provided the Premises in Delivery Condition.

1

US 164715972v7

--------------------------------------------------------------------------------

 

c.Within ten (10) days of the request of either party, Sublandlord and Subtenant
hereby agree to execute a Declaration, substantially in the form attached hereto
and incorporated herein as Exhibit B, to confirm the Commencement Date and other
matters set forth thereon. Failure to execute such Declaration shall not affect
the commencement or expiration of the Term or the other matters described
thereon.

3.Base Rent.

a.Subtenant, in consideration for the subleasing of the Premises, agrees to pay
to Sublandlord the sum of One Hundred Sixty Five Thousand Seven Hundred Fifty-
Six and 48/100 Dollars ($165,756.48) as annual base rent (“Base Rent”), payable
in equal fixed monthly installments of Thirteen Thousand Eight Hundred Thirteen
and 04/100 Dollars ($13,813.04) in advance on the first day of each month
(“Monthly Base Rent”).

b.Subtenant shall pay the first month’s  Monthly  Base Rent to Sublandlord upon
execution of this Sublease, being Thirteen Thousand Eight Hundred Thirteen and
04/100 Dollars ($13,813.04) (“Rent Payment”). Sublandlord shall apply such Rent
Payment to the Monthly Base Rent due on the first full month following the
Commencement Date. All such monthly installments shall be payable in advance and
without demand, notice or (except as expressly provided in this Sublease)
offset, on the first day of each calendar month during the Term at the address
for Sublandlord stated in Paragraph 20, or at such other places as Sublandlord
may from time to time designate in writing to Subtenant. If the Commencement
Date is other than the first day of a month, or if this Sublease terminates or
expires with respect to all or any part of the Premises on a date other than the
end of a month, then the Monthly Base Rent shall be prorated to reflect such
partial month. All of Subtenant’s obligations to pay all rental or monies due in
or under this Sublease shall survive the expiration or earlier termination of
this Sublease.

4.Security Deposit. Subtenant shall pay Sublandlord the sum of Thirteen Thousand
Eight Hundred Thirteen and 04/100 Dollars ($13,813.04) at the time of the
execution of the Sublease (“Security Deposit”) as security for Subtenant’s full
and faithful performance of all covenants and conditions contained in the
Sublease. Sublandlord shall have no obligation to maintain the Security Deposit
in a separate account. If Subtenant defaults in respect of any of the terms,
provisions, covenants and conditions of this Sublease, subject to applicable
notice and cure periods, Sublandlord may use, apply, or retain the whole or any
part of the Security Deposit for the payment of any Base Rent or other Rent (as
defined herein) in default, or for any other sum which the Sublandlord may
expend or be required to expend by reason of Subtenant’s default, including,
without limitation, any damages or deficiency which shall have been incurred by
Sublandlord before or after re-entry by Sublandlord. The Security Deposit may
not be used or applied by Subtenant as a substitute for any Rent due, but may be
so applied by Sublandlord at any time at Sublandlord’s sole option. The use,
application or retention of the Security Deposit, or any portion thereof, by
Sublandlord shall not prevent Sublandlord from exercising any other right or
remedy provided by this Sublease or by law (it being intended that the
Sublandlord shall not first be required to proceed against the Security Deposit)
and shall not operate as a limitation on any recovery to which Sublandlord may
otherwise be entitled. If any of the Security Deposit shall be so used, applied
or retained by Sublandlord at any time or from time to time, Subtenant shall
promptly, in each such instance, on written demand therefor by Sublandlord, pay
the Sublandlord such additional sum in cash as may be necessary to restore the
Security Deposit to the original amount set forth in the first sentence of this
paragraph. To the extent such Security Deposit is not applied as set forth in
this paragraph, Sublandlord shall return the

2

--------------------------------------------------------------------------------

 

Security Deposit, or any balance thereof, to Subtenant after the later of thirty
(30) days after: (a) the Expiration Date or earlier termination of the Term of
this Sublease or (b) the date by which Subtenant has vacated the Premises in
accordance with the terms hereof (“Outside Deposit Expiration Date”). Except as
otherwise required by law, Subtenant shall not be entitled to any interest on
the Security Deposit. In the event of a transfer of Sublandlord’s interest in
the Prime Lease, Sublandlord shall transfer the Security Deposit to the
transferee, whereupon Sublandlord shall be released from all liability for the
return of the Security Deposit. Subtenant waives the provisions of California
Civil Code Section 1950.7, and all other provisions of law now in force or that
become in force after the date of execution of this Sublease, that restrict
Sublandlord’s use or application of the Security Deposit or that provide
specific time periods for return of the Security Deposit.

5.Additional Rent. Subtenant shall have no obligation to pay to Sublandlord any
amount for “Excess Expenses” (as defined in Section 4.3 of the Prime Lease).
Within thirty (30) days after receipt of an invoice from Sublandlord accompanied
by reasonable supporting written documentation, Subtenant shall reimburse
Sublandlord for any additional rent or charges incurred by Sublandlord in
accordance with the terms of the Prime Lease (excluding Sublandlord’s obligation
to pay Monthly Basic Rent [as defined in Section 3.1 of the Prime Lease] to
Landlord and Sublandlord’s obligation to pay the Excess Expenses), which rent or
charges were incurred at the request of Subtenant in connection with this
Sublease or the Premises, or as a result of Subtenant’s actions or inactions
with respect to the Premises. The foregoing includes without limitation rent or
charges for nonstandard janitorial services and overtime HVAC. All electricity
used by Subtenant in the Premises shall be paid by Subtenant by separate charge
billed by the applicable utility company and payable directly by Subtenant prior
to delinquency.

6.Services. Notwithstanding anything contained in this Sublease, Subtenant
agrees and acknowledges that Sublandlord shall have no obligation or
responsibility whatsoever to provide or perform any service, repair,
restoration, maintenance, alteration or other similar obligation which is the
obligation of Landlord to provide or perform pursuant to the provisions and
terms of the Prime Lease, except that Sublandlord covenants to use its
commercially reasonable efforts to require Landlord to perform and provide all
such service, repair, restoration, maintenance, alteration, and other
obligations pursuant to the provisions of the Prime Lease at Subtenant’s
request, which commercially reasonable efforts shall not include commencing
litigation against Landlord. Subtenant shall not make any claim against
Sublandlord for any damage which may arise, nor shall Subtenant’s obligations
hereunder be diminished, by reason of: (i) the failure of Landlord to keep,
observe or perform any of its obligations pursuant to the Prime Lease; or (ii)
the acts or omissions of Landlord or its agents, contractors, subcontractors,
servants, employees, tenants (except Sublandlord), invitees or licensees or
other third parties. Subtenant hereby releases Sublandlord from the performance
or observance of any agreement or obligation of Landlord under the Prime Lease
and agrees that if Landlord shall default in the performance or observance of
any such agreement or obligation under the Prime Lease, either for the
furnishing of utilities or services or otherwise, Sublandlord shall not be
liable therefor to Subtenant. Any condition resulting from such default by
Landlord shall not constitute an eviction, actual or constructive, and Subtenant
shall not be entitled to cancel this Sublease or to otherwise modify, release or
alter its obligations hereunder. The provisions of this Paragraph shall survive
the expiration or earlier termination of the Term hereof. Notwithstanding
anything in this Paragraph to the contrary, if Sublandlord is entitled to any
recovery from Landlord or to offset rental payments or other amounts, as a
result of Landlord’s failure to perform any of its obligations under the Prime
Lease, Subtenant shall, in the event of such failure, be entitled to the same
proportionate recovery or offset from Sublandlord as Sublandlord has in fact
received from Landlord to the extent such failure or interruption relates
directly to the Premises, Subtenant’s use or occupancy thereof or other rights
of Subtenant hereunder. Subtenant, at its cost, shall obtain and maintain pest
control for the Premises to the extent not provided by the Landlord as a service
under the Prime Lease.

3

--------------------------------------------------------------------------------

 

7.Condition of Premises; Alterations; Maintenance; and Restoration.

a.On or prior to the Commencement Date, Sublandlord shall deliver sole and
exclusive possession of the Premises to Subtenant broom clean, vacant, free of
all personal property other than the FF&E (defined below), and otherwise in its
“as is” “where is” condition as of the date of execution of this Sublease
(“Delivery Condition”), and Subtenant agrees to accept the Premises in such
condition. Sublandlord is not obligated to perform any improvements or
alterations to the Premises or to provide to Subtenant any tenant improvements
or allowances. Sublandlord makes no representations or warranties concerning the
Premises except as specifically set forth in this Sublease. Notwithstanding
anything to the contrary herein, Sublandlord shall not be deemed to be providing
to Subtenant any of the representations or warranties provided by Landlord to
Sublandlord under the Prime Lease. Subtenant hereby waives the provisions of
Sections 1932, 1941 and 1942 of California Civil Code and of any similar law,
statute or ordinance now or hereafter in effect, as well as any other waivers of
applicable laws, statutes or ordinances set forth in the Prime Lease.

b.Any alterations or improvements that Subtenant desires to make to the Premises
shall be subject to the terms of the Prime Lease with respect to alterations and
improvements, with such terms and requirements benefiting both Landlord as well
as the Sublandlord. Subtenant shall pay for all fees charged by Landlord in
connection with any alterations being performed by, through, under or on behalf
of Subtenant in or about the Premises. Sublandlord, at no expense to
Sublandlord, shall reasonably cooperate with any requests by Subtenant for
obtaining the approval of Landlord to any improvements or alterations Subtenant
desires to make to the Premises.

c.Subtenant shall maintain the Premises in as good order and condition as when
the Premises were delivered to it by Sublandlord, shall not commit or allow any
waste or damage to be committed on any portion of the Premises, and shall comply
with all obligations, laws, orders and regulations which are imposed on the
Sublandlord, as Tenant under the Prime Lease and which are applicable to the
Premises or Subtenant’s use thereof. At the termination of this Sublease, by
lapse of time or otherwise, Subtenant shall deliver the Premises to Sublandlord
in as good order and condition as when the Premises were delivered to Subtenant
by Sublandlord (subject to the terms of Paragraph 7.d below), vacant and broom
clean with reasonable wear and tear excepted, subject to the other provisions of
this Sublease.

d.On or before the Expiration Date, or earlier termination of this Sublease,
Subtenant shall remove from the Premises, at its expense, all of its personal
property (including, without limitation, the FF&E, defined below, to the extent
the same is deemed Subtenant’s personal property as set forth below). All
fixtures, equipment, improvements, and installations which Subtenant attached
to, or built into, the Premises as Subtenant’s alterations are deemed to be the
property of Sublandlord (or Landlord if required by the Prime Lease), and upon
termination or expiration of this Sublease, shall remain part of the Premises.
Notwithstanding the foregoing, Subtenant shall remove all alterations made by or
on behalf of Subtenant or anyone claiming by, through or under Subtenant upon
the termination or expiration of the Term to the extent Landlord (or the Prime
Lease) requires Subtenant (or Sublandlord) to remove the same in accordance with
the terms of the Prime Lease. In no event shall Subtenant be required to remove
or restore alterations at the end of the Term made by, through or on behalf of
Sublandlord prior to the

4

--------------------------------------------------------------------------------

 

Commencement Date. If Subtenant is required to remove its alterations, Subtenant
shall promptly repair any damage caused by such removal. If Subtenant fails to
so remove such alterations and/or repair and restore the Premises as a result of
Subtenant’s removal by the end of the Term, Subtenant agrees promptly to
reimburse Sublandlord for the reasonable cost of such removal and/or repairs and
restoration required as the result of damage from such removal done to the
Premises or the Building by Subtenant so as to restore the Premises or the
Building to the condition required under Paragraph 7.c above. All property
permitted or required to be removed by Subtenant upon the Expiration Date or
earlier termination of this Sublease which remains on the Premises after the
Expiration Date or sooner termination shall be deemed abandoned and may, at the
election of the Sublandlord, either be retained as Sublandlord’s property or may
be removed from the Premises by Sublandlord at Subtenant’s expense. Subtenant
shall pay any such expenses to Sublandlord within thirty (30) days after written
demand accompanied by reasonably supporting written documentation as additional
rent hereunder.

8.Assignment and Subletting. The terms and provisions of the Prime Lease with
respect to assignment and subletting shall apply as between Sublandlord and
Subtenant as if Sublandlord were “Landlord” and Subtenant were “Tenant”.
Landlord shall retain all rights, and Subtenant shall comply with all
obligations and conditions, with respect to any assignment and subletting
hereunder as set forth in the Prime Lease.

9.Limitation on Liability. The obligations of Sublandlord and Subtenant under
this Sublease do not constitute personal obligations of the individual officers,
directors, employees, shareholders, partners, members, shareholders or other
owners of interests in Sublandlord and Subtenant, and neither party shall seek
recourse against any of the same or any of their personal assets for
satisfaction of any liability of a party under this Sublease.

10.Default. This Sublease is subject to the limitation that if at any time
during the Term any one or more of the following events (“Default”) shall occur:

a.Subtenant fails to pay any item of Base Rent and/or additional rent, or any
other charge or sum required to be paid by Subtenant under this Sublease
(collectively,
“Rent”)  when  due  and  payable  hereunder,  which  failure  is  not   cured  
within  three (3) business days after written notice from Sublandlord that such
amount was not paid when due, provided that if Subtenant has previously received
one (1) or more notices from Sublandlord during the immediately preceding twelve
(12) month period stating that Subtenant failed to pay any amount required to be
paid by Subtenant under this Sublease when due, then Sublandlord shall not be
required to deliver any notice to Subtenant and a default shall immediately
occur upon any failure by Subtenant to pay any rent or any other charge required
to be paid under the Sublease when due; or

b.Except where a specific time period is otherwise set forth for Subtenant’s
performance in this Sublease or Sublandlord’s performance under the Prime Lease,
in which event the failure to perform by Subtenant within such time period shall
be a default under this Paragraph 10.b, Subtenant fails to perform or observe
any of its other requirements under this Sublease and such failure shall
continue for a period of thirty (30) days after written notice thereof from
Sublandlord to Subtenant, or such longer period as may be reasonably required to
cure such violation or failure if the same is not able to be cured within such
thirty (30) day period, provided

5

--------------------------------------------------------------------------------

 

Subtenant is diligently pursuing such cure and provided further that the
continuance of which will not subject Sublandlord or Landlord to the risk of
criminal liability, cause a termination of the Sublease or the Prime Lease, or
cause a default by Sublandlord under the Prime Lease; or

c.Subtenant becomes insolvent, fails to pay its debts as they fall due, files a
petition under any chapter of the U.S. Bankruptcy Code, 11 U.S.C. et seq., as it
may be amended (or similar petition under any insolvency law of any
jurisdiction), or if such petition is filed against Subtenant and such
proceeding is not dismissed within ninety (90) days after the filing thereof; or

d.If there is, with respect to Subtenant, any dissolution, liquidation,
composition, financial reorganization or recapitalization with creditors,
Subtenant makes an assignment for the benefit of creditors, or if a receiver,
trustee or similar agent is appointed or takes possession with respect to any
property of the Subtenant; or

e.The leasehold hereby created is taken on execution or other process of law in
any action against Subtenant; then, and in any such case, Sublandlord shall have
the right to exercise all remedies set forth in Section 23.2 of the Prime Lease
and other applicable sections of the Prime Lease as if Sublandlord were
“Landlord” (as defined in the Prime Lease), Subtenant were “Tenant” (as defined
in the Prime Lease), the Premises were the “Premises” (as defined in the Prime
Lease), the Term were the “Term” (as defined in the Prime Lease), all monies due
by Subtenant to Sublandlord under this Sublease were the “Rent” (as defined in
the Prime Lease) and the Base Rent were the “Monthly Basic Rent” (as defined in
the Prime Lease). The rights and remedies granted to Sublandlord herein are
cumulative and in addition to any others Sublandlord may be entitled to at law
or in equity.

11.Insurance Obligations. Subtenant shall obtain, deliver and maintain the
insurance required to be carried by Sublandlord as Tenant under the terms of the
Prime Lease and provide indemnities and waivers of claims as set forth therein.
Such provisions of the Prime Lease shall inure to the benefit of Sublandlord and
Landlord, including, without limitation, making Sublandlord an additional
insured as required thereunder. Notwithstanding anything to the contrary herein,
Sublandlord shall not be required to carry the insurance required to be carried
by Landlord.

12.FF&E. Sublandlord shall make available to Subtenant, at no cost to Subtenant,
for its exclusive use during the Term the furniture, fixtures and equipment,
artwork, and AV equipment listed on Exhibit C (“FF&E”); provided, however that
the FF&E shall not include, and Subtenant shall not have the use of, the
security system serving the Premises. Subtenant accepts such FF&E in their “as
is” condition, and Sublandlord makes no representation or warranty with respect
to their condition. Subtenant acknowledges that such FF&E has been used and/or
refurbished prior to the Commencement Date. Subtenant shall be liable for any
damage to the FF&E, other than ordinary wear and tear, and shall be solely
responsible for all costs associated with the insurance, maintenance, cleaning
and repair of the FF&E and any taxes related thereto. All FF&E shall remain the
property of Sublandlord and shall be surrendered to Sublandlord with the
Premises upon the expiration of the Term in substantially the same condition
they were in upon the Commencement Date, ordinary wear and tear excepted,
subject to the following provisions. Notwithstanding the foregoing, at
Sublandlord’s option, Subtenant shall be deemed to have acquired the FF&E for
the sum of $1.00 (which amount will be deducted from the Security Deposit) as of
the Expiration Date (or earlier termination date) from Sublandlord free and
clear of all liens and shall remove the FF&E as part of Subtenant’s obligations
to remove Subtenant’s

6

--------------------------------------------------------------------------------

 

personal property from the Premises at the end of the Term. Upon the request of
either Sublandlord or Subtenant, subject to the foregoing, the parties shall
execute a bill of sale confirming the foregoing transfer of title.

13.Landlord Provisions. Except to the extent stated specifically to the contrary
herein, whenever  under the Prime Lease  Sublandlord must comply with particular
requirements (such as obtaining insurance) or act or perform (such as to
indemnify, hold harmless or reimburse) for the benefit of Landlord, Subtenant
shall also comply or act for the benefit of Sublandlord and Landlord. If
Subtenant desires to take an action which, under the applicable provisions of
the Prime Lease, requires the approval or consent of Landlord, Subtenant shall
not take such action until Landlord has provided its approval or consent in
connection therewith.

14.Prime Lease.

a.This Sublease is and shall be subject and subordinate to the Prime Lease, any
and all ground or underlying leases affecting the Building or the land
underlying the Building, and any and all mortgages or deeds of trust which may
now or hereafter encumber or affect such leases, land, and Building and to all
renewals, modifications, consolidations, replacements and extensions of any such
leases, mortgages and deeds of trust (collectively, the “Documents”). The
provisions of this paragraph shall be self-operative and shall require no
further consent or agreement by Subtenant. Subtenant agrees, however, to execute
within five (5) days after delivery any consent or agreement to confirm that
this Sublease is and shall be subject and subordinate to the Documents, which is
reasonably requested by Sublandlord or Landlord or any applicable lessor,
mortgagee or beneficiary in connection with this paragraph. Sublandlord shall
have no obligation to obtain any non-disturbance agreements from Landlord or any
mortgagees, beneficiaries or lessors. If the Prime Lease or any ground lease
terminates prior to the Expiration Date, this Sublease shall also terminate on
the date that the Prime Lease or any such ground lease terminates.

b.Subtenant acknowledges that it has received and reviewed the Prime Lease
(redacted to remove certain information). Subtenant’s rights pursuant to this
Sublease are subject and subordinate at all times to the Prime Lease and to all
of the terms, covenants, and agreements of the Prime Lease. Subtenant shall not
do or permit anything to be done in, or in connection with Subtenant’s use or
occupancy of, the Premises, which would violate any of the terms, covenants, or
agreements of the Prime Lease. Except as modified hereby, except for any
provisions of this Sublease which conflict with the Prime Lease (in which case
the provisions of this Sublease shall control as between Sublandlord and
Subtenant) and except as provided in Paragraph 14.c below, Sublandlord shall
have the same obligations to Subtenant and rights against Subtenant with respect
to this Sublease, as the “Landlord” has with respect to and against the “Tenant”
pursuant to the Prime Lease, and Subtenant shall have the same obligations to
Sublandlord and rights against Sublandlord with respect to this Sublease as the
“Tenant” has with respect to and against the “Landlord” pursuant to the Prime
Lease. In furtherance thereof, for purposes of this Sublease, references to the
“Premises” in the Prime Lease shall be construed to mean the “Premises”;
references to “Landlord” in the Prime Lease shall be construed to mean
“Sublandlord”; references to “Tenant” in the Prime Lease shall be construed to
mean “Subtenant”, and references to “Monthly Basic Rent” in the Prime Lease
shall be construed to mean “Base Rent”. Sublandlord may enforce directly against
Subtenant any of the rights and remedies granted to Landlord pursuant to the
Prime Lease. Nothing in this Sublease shall be construed or interpreted to grant
any greater rights than the Sublandlord has received as Tenant from Landlord
pursuant to the Prime Lease.

7

--------------------------------------------------------------------------------

 

c.In the event of a conflict between the terms of the Prime Lease and the terms
of this Sublease, as between Sublandlord and Subtenant, the terms of the
Sublease shall control to the extent they are inconsistent with the terms of the
Prime Lease and their respective counterpart provisions in the Prime Lease shall
be excluded to such extent. In addition, the following sections and exhibits of
the Prime Lease shall not apply to this Sublease as between Sublandlord and
Subtenant: Section 2.2 (“Option to Extend”), Section 8 (“Brokers”), and Exhibit
“C” (“Work Letter”).

d.Subtenant also acknowledges and has read the provision of Section 11.4
(“Accessibility Disclosure”) of the Prime Lease. A Certified Access Specialist
(CASp) can inspect the subject premises and determine whether the subject
premises comply with all of the applicable construction-related accessibility
standards under state law. Although state law does not require a CASp inspection
of the subject premises, the commercial property owner or lessor may not
prohibit the lessee or tenant from obtaining a CASp inspection of the subject
premises for the occupancy or potential occupancy of the lessee or tenant, if
requested by the lessee or tenant. The parties shall mutually agree on the
arrangements for the time and manner of the CASp inspection, the payment of the
fee for the CASp inspection, and the cost of making any repairs necessary to
correct violations of construction-related accessibility standards within the
premises.

e.This Sublease, together with the exhibits attached hereto and the Prime Lease,
contains the entire agreement between the parties regarding the subject matter
contained herein and all prior negotiations and agreements are merged herein. If
any provisions of this Sublease are held to be invalid or unenforceable in any
respect, the validity, legality, or enforceability of the remaining provisions
of this Sublease shall remain unaffected. This Sublease may not be modified or
amended in any manner other than by a written agreement signed by the party to
be charged.

f.Subtenant acknowledges that, under the Prime Lease, Sublandlord has expressly
waived certain rights and remedies that might otherwise be available to tenants
under California statutory and common law. Subtenant agrees that its rights
under the Sublease are expressly subject to such waivers and that Subtenant is
hereby making each of those waivers in favor of Sublandlord.

15.Sublandlord’s Covenants, Representations and Warranties.

a.Sublandlord represents and warrants, as of the date hereof, to Subtenant as
follows: (a) Sublandlord has delivered to Subtenant true and correct copies of
the Prime Lease and has not been further modified, amended, or supplemented
except as expressly set out herein (which may have been redacted to eliminate
certain economic provisions which have no bearing upon this Sublease); (b) to
Sublandlord’s actual knowledge, the Prime Lease is in full force and effect; and
(c) to Sublandlord’s actual knowledge, neither Sublandlord nor Landlord are in
default of the Prime Lease.

b.Sublandlord covenants to Subtenant that, so long as Subtenant is not in
default of this Sublease: (a) Sublandlord shall, during the Term, timely perform
each of its material obligations under the Prime Lease, unless performance is
prevented or impaired by the act or omission of Subtenant; and (b) without first
receiving the prior written consent of Subtenant (which will not be unreasonably
withheld, conditioned or delayed), Sublandlord shall not terminate, amend or
modify the Prime Lease in a manner which would materially adversely affect
Subtenant’s rights under this Sublease.

8

--------------------------------------------------------------------------------

 

16.Broker. Sublandlord and Subtenant represent to each other that they have not
dealt with any brokers in connection with this Sublease other than JLL, as
“Sublandlord’s Broker”, and Re:Align, Inc., as “Subtenant’s Broker,” and the
parties shall indemnify and hold each other harmless from and against any and
all liability, loss, damage, expense, claim, action, demand, suit, or
obligation, including but not limited to reasonable attorneys’ fees, arising out
of or relating to a respective breach of this representation. Sublandlord shall
pay Sublandlord’s Broker and cause Sublandlord’s Broker to pay Subtenant’s
Broker any fee or commission due them in connection with this Sublease in
accordance with a separate agreement or agreements.

17.Signage. Any suite, directional and lobby directory signage (“Signage”) for
Subtenant shall be subject to the approval of Landlord pursuant to the Prime
Lease and shall be at Subtenant’s expense. Sublandlord shall use reasonable
efforts to obtain Landlord’s approval of Subtenant’s desired Signage. In the
event Landlord does not approve any or all of such Signage, Sublandlord shall
not be liable to Subtenant therefor.

18.Parking. Subtenant shall have the right, but not the obligation, to obtain
from either the Landlord or the applicable parking facility operator, on a
month-to-month basis, all or part of the number of parking passes to which
Sublandlord is entitled under the Prime Lease (as further described in Section
6.2 to the Prime Lease), all subject to the terms (including the rental
therefor) and conditions set forth in the Prime Lease.

19.Holding Over. Sublandlord and Subtenant recognize and agree that the damage
to Sublandlord resulting from any failure by Subtenant to timely surrender
possession of the Premises upon the Expiration Date will be substantial, will
exceed the amount of the monthly installments of Base Rent payable hereunder,
and will be impossible to accurately measure. In the event that Subtenant shall
not immediately surrender the Premises on the Expiration Date or earlier
termination of the Term, Subtenant shall be required to pay each month of such
hold-over tenancy one hundred fifty percent (150%) the Rent in effect during the
last month of the Term of this Lease. In addition to any other rights and
remedies Sublandlord may have hereunder or at law, Subtenant agrees that if
possession of the Premises is not surrendered to Sublandlord in the condition
required herein on or before the Prime Lease Expiration Date, then Subtenant
shall pay to Sublandlord for each month and for any portion of each month during
which Subtenant holds over in the Premises after the Prime Lease Expiration Date
Sublandlord’s holdover damages under the Prime Lease with respect to the Prime
Lease Premises. Subtenant agrees to indemnify and save Sublandlord harmless from
and against any and all loss, cost, expense or liability resulting from a third
party claim arising from the failure of, or the delay by, Subtenant in so
surrendering the Premises on or before the Expiration Date, including, without
limitation, any claims made by Landlord or any succeeding tenant founded on such
failure. Nothing herein contained shall be deemed to permit Subtenant to retain
possession of the Premises after the expiration or earlier termination date of
the Term, and no acceptance by Sublandlord of payments from Subtenant shall be
deemed to be other than on account of the amount to be paid by Subtenant in
accordance with the provisions of this Paragraph 19, which provisions shall
survive the Expiration Date.

20.Notice. Any notice, consent, approval, agreement, certification, request,
invoice, bill, demand, statement, acceptance, or other communication required
hereunder (“Notice”) shall be in writing and shall have been duly given or
furnished if delivered personally upon receipt, or refusal to receive, or sent
by recognized overnight courier upon receipt, or refusal to receive, or after
being mailed in a postpaid envelope (certified mail, return receipt requested,
only) upon

9

--------------------------------------------------------------------------------

 

receipt, or refusal to receive, addressed (i) to Sublandlord at 6903 Rockledge
Drive, Suite 1500, Bethesda, Maryland 20817, Attention: General Counsel, with a
copy to Attention: Managing Director of Global Development, Design and
Construction at the same address, or (ii) to Subtenant at the Premises, or to
such other address or addresses in the United States of America as either party
may designate by a Notice given pursuant thereto.

21.Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE PARTIES DO
HEREBY EXPRESSLY WAIVE ALL RIGHTS TO TRIAL BY JURY ON ANY CAUSE OF ACTION
DIRECTLY OR INDIRECTLY INVOLVING THE TERMS, COVENANTS, OR CONDITIONS OF THIS
SUBLEASE OR ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS SUBLEASE.

22.Interpretation and Meaning. All terms used in this Sublease shall have the
same meaning as the terms used in the Prime Lease, unless specifically defined
to the contrary in this Sublease.

23.Condition Precedent. Notwithstanding anything herein to the contrary, this
Sublease is expressly conditioned on, and shall not become effective unless and
until Landlord has consented to this Sublease by providing written notice of its
consent to Sublandlord (which Sublandlord then shares with Subtenant) (the
“Consent”). Both Sublandlord and Subtenant agree to cooperate and to use
reasonable efforts to obtain the Consent from Landlord. Notwithstanding the
foregoing, Sublandlord or Subtenant may terminate this Sublease if Landlord has
not provided the Consent on or before the date which is forty-five (45) days
after the date of the full execution of this Sublease by Sublandlord and
Subtenant. Either party may exercise such termination option by providing
written notice to the other party by 5:00 p.m. on the tenth (10th) day following
the end of such forty-five (45) day period, provided Landlord shall not have
provided its Consent prior to the date of such exercise of the termination
option. In the event of such termination, Sublandlord and Subtenant shall be
released and discharged from any obligation or liability arising hereunder and
Sublandlord shall promptly return any Security Deposit and Rent Payment paid by
the Subtenant to Subtenant.

24.Authority. Each party represents and warrants to the other that it has the
power and authority to enter into this Sublease, and that this Sublease is the
valid and binding obligation of such party and is enforceable against it in
accordance with its terms, subject to general equitable principles and
creditors’ rights.

25.Counterparts. This Sublease may be executed in multiple counterparts, all of
which together shall constitute and be one and the same instrument. Execution
and delivery of this Sublease by facsimile or pdf shall be sufficient for all
purposes and shall be binding on any person or entity who so executes, subject
to any conditions set forth herein.

26.Governing Law. This Sublease shall be construed and enforced in accordance
with the laws of the State of California, without regard to any conflict of
interest laws.

[Signatures follow on next page]

 

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the dates set forth below.

 

SUBLANDLORD:

 

HOST HOTELS & RESORTS,

L.P., a Delaware limited partnership

 

 

 

By:

 

Name:

 

Title:

 

Date:

                                

,2019

 

 

 

 

SUBTENANT:

 

ONCTERNAL THERAPEUTICS,

INC., a Delaware corporation

 

 

 

By:

/s/ Richard Vincent

Name:

Richard Vincent

Title:

CFO

Date:

                                

,2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Sublease]

--------------------------------------------------------------------------------

 

Exhibit A

 

Premises

 

 

[gaehlxcn3rj0000001.jpg]

 

 

 

 

 

 

(The attached drawing is included merely to show the delineation of the Premises
and not for identifying interior walls, furniture or possible uses of spaces.)

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the dates set forth below.

 

SUBLANDLORD:

 

HOST HOTELS & RESORTS,

L.P., a Delaware limited partnership

 

By: Host Hotels & Resorts, Inc., a Maryland Corporation, its general partner

 

 

By:

/s/ Nathan S. Tyrrell

Name:

Nathan S. Tyrrell

Title:

Executive Vice President

Date:

May 2, 2019

 

 

 

SUBTENANT:

 

ONCTERNAL THERAPEUTICS,

INC., a Delaware corporation

 

 

 

By:

 

Name:

 

Title:

 

Date:

                                

,2019

 

 

 

 

 

 



 

 

[Signature Page to Sublease]

--------------------------------------------------------------------------------

 

Exhibit B

Declaration

Attached to and made part of the Sublease dated as of the              day of
                            , 2019, entered into by and between Host Hotels &
Resorts, L.P.,  a Delaware limited partnership, as Sublandlord, and Oncternal
Therapeutics, Inc., a Delaware corporation, as Subtenant.

Sublandlord and Subtenant do hereby declare that (a) the Commencement Date is
hereby established to be                                , (b) the Expiration
Date is hereby established to be March 31, 2021, and (c) there are 4,677
rentable square feet in the Premises. The Sublease is in full force and effect
as of the date hereof, sublandlord has fulfilled all of its obligations under
the Sublease required to be fulfilled by Sublandlord on or prior to the
execution of this Declaration by Subtenant, and Subtenant has no right of
set-off against any rentals as of the Date Subtenant has executed this
Declaration.

 

SUBLANDLORD:

 

HOST HOTELS & RESORTS,

L.P., a Delaware limited liability partnership

 

 

 

By:

 

Name:

 

Title:

 

Date:

 

 

 

 

SUBTENANT:

 

ONCTERNAL THERAPEUTICS,

INC., a Delaware corporation

 

 

 

By:

/s/ Richard Vincent

Name:

Richard Vincent

Title:

CFO

Date:

 

 

 

 

 

 

 

Exhibit B

--------------------------------------------------------------------------------

 

Exhibit C

FF&E

Furniture listed below and shown on the plan attached hereto as Schedule 1:

(1) Haworth Compose Admin Station

(3) Haworth Compose Standard Stations

(10) Tuohy Xpect, Prato and Spyda Private offices; each office includes a desk,
freestanding lateral with stack on bookcase, Workwall, overhead with task light
and white back painted glass board, and storage tower

(2) Offices with 36" Round Table

(1) Office with 30 x 60 Oval Table

(26) Haworth Zody Guest Chairs

(3) Haworth Zody Task Chair

(2) Bernhardt Edge Lounge Chairs

(2) Bernhardt Linc Occasional Table

(18) Haworth Zody Conference Chairs

(1) Nucraft Flow 180 x 54 Conference Table

(2) Nucraft Flow 54" wide credenzas

(1) Tuohy 48" Round Table

(3) Humanscale Double Monitor Arms

(10) Humanscale Horizon Task Lights

(3) Humanscale Element Task Light with Tech Base

(1) Bernhardt Blaine Sofa

(3) Haworth Mini Mobile Chairs

(1) Refrigerator

(1) Dishwasher

(1) Microwave

(1) Tall table with 3 stools

Artwork listed on Schedule 2 attached hereto

AV and other equipment listed on Schedule 3 attached hereto

 

 

Exhibit C

--------------------------------------------------------------------------------

 

Schedule 2

 

[gaehlxcn3rj0000002.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[gaehlxcn3rj0000003.jpg]

Schedule 2 KEVIN BARRY FINE ART ASSOCIATE Qty: 1 Medium print on paper Image
size: 30”w x 20h ”Matte: 3”white Moulding: 2”Matte White Face: Plexi glass OD
size: 40”w x 30”h Hardware: D-ring SM: Loss Angeles 2525 MICHIGN AVENUE, SUITE
A8 SANTA MONICA, CA90404 310.264.7777 kevinbarryfineart.com AAL IMAGES IN THIS
PDF ARE PROPERTY OF KBFAA AND ARE SUBJECT TO COPYRIGHT. USE OR COPYING OF

IMAGES ARE NOT PERMITTED WITOUT WRITTEN PERMISSION FROM KBFAA.

1

--------------------------------------------------------------------------------

 

[gaehlxcn3rj0000004.jpg]

KEVIN BARRY FINE ART ASSOCIATE Qty: 1 Medium print on paper Image size: 30”w x
20h ”Matte: 3”white Moulding: 2”Matte White Face: Plexi glass OD size: 40”w x
30”h Hardware: D-ring SM: Loss Angeles 2525 MICHIGN AVENUE, SUITE A8 SANTA
MONICA, CA90404 310.264.7777 kevinbarryfineart.com AAL IMAGES IN THIS PDF ARE
PROPERTY OF KBFAA AND ARE SUBJECT TO COPYRIGHT. USE OR COPYING OF IMAGES ARE NOT
PERMITTED WITOUT WRITTEN PERMISSION FROM KBFAA.

2

--------------------------------------------------------------------------------

 

[gaehlxcn3rj0000005.jpg]

KEVIN BARRY FINE ART ASSOCIATE Qty: 1 Medium: print on paper Image size: 22”w x
26h ” Matte: 3”white Moulding: 2”Matte White Face: Plexi glass OD size: 32”w x
36”h Hardware: D-ring SM: Del Mar 2525 MICHIGN AVENUE, SUITE A8 SANTA MONICA,
CA90404 310.264.7777 kevinbarryfineart.com AAL IMAGES IN THIS PDF ARE PROPERTY
OF KBFAA AND ARE SUBJECT TO COPYRIGHT. USE OR COPYING OF IMAGES ARE NOT
PERMITTED WITOUT WRITTEN PERMISSION FROM KBFAA.

3

--------------------------------------------------------------------------------

 

[gaehlxcn3rj0000006.jpg]

KEVIN BARRY FINE ART ASSOCIATE Qty: 1 Medium: print on paper Image size: 17”w x
17h ” Matte: 3”white Moulding: 2”Matte White Face: Plexi glass OD size: 27”w x
27”h Hardware: D-ring SM: San Diego 2525 MICHIGN AVENUE, SUITE A8 SANTA MONICA,
CA90404 310.264.7777 kevinbarryfineart.com AAL IMAGES IN THIS PDF ARE PROPERTY
OF KBFAA AND ARE SUBJECT TO COPYRIGHT. USE OR COPYING OF IMAGES ARE NOT
PERMITTED WITOUT WRITTEN PERMISSION FROM KBFAA.

4

--------------------------------------------------------------------------------

 

[gaehlxcn3rj0000007.jpg]

KEVIN BARRY FINE ART ASSOCIATE Qty: 1 Medium: print on paper Image size: 30”w x
20h ” Matte: 3”white Moulding: 2”Matte White Face: Plexi glass OD size: 40”w x
30”h Hardware: D-ring SM: Hawaii 2525 MICHIGN AVENUE, SUITE A8 SANTA MONICA,
CA90404 310.264.7777 kevinbarryfineart.com AAL IMAGES IN THIS PDF ARE PROPERTY
OF KBFAA AND ARE SUBJECT TO COPYRIGHT. USE OR COPYING OF IMAGES ARE NOT
PERMITTED WITOUT WRITTEN PERMISSION FROM KBFAA.

5

--------------------------------------------------------------------------------

 

[gaehlxcn3rj0000008.jpg]

KEVIN BARRY FINE ART ASSOCIATE Qty: 1 Medium: print on paper Image size: 17”w x
17h ” Matte: 3”white Moulding: 2”Matte White Face: Plexi glass OD size: 27”w x
27”h Hardware: D-ring SM: Settle 2525 MICHIGN AVENUE, SUITE A8 SANTA MONICA,
CA90404 310.264.7777 kevinbarryfineart.com AAL IMAGES IN THIS PDF ARE PROPERTY
OF KBFAA AND ARE SUBJECT TO COPYRIGHT. USE OR COPYING OF IMAGES ARE NOT
PERMITTED WITOUT WRITTEN PERMISSION FROM KBFAA.

6

--------------------------------------------------------------------------------

 

[gaehlxcn3rj0000009.jpg]

KEVIN BARRY FINE ART ASSOCIATE Qty: 1 Medium: print on paper Image size: 20”w x
30h ” Matte: 3”white Moulding: 2”Matte White Face: Plexi glass OD size: 30”w x
40”h Hardware: D-ring SM: Denver 2525 MICHIGN AVENUE, SUITE A8 SANTA MONICA,
CA90404 310.264.7777 kevinbarryfineart.com AAL IMAGES IN THIS PDF ARE PROPERTY
OF KBFAA AND ARE SUBJECT TO COPYRIGHT. USE OR COPYING OF IMAGES ARE NOT
PERMITTED WITOUT WRITTEN PERMISSION FROM KBFAA.

7

--------------------------------------------------------------------------------

 

 

[gaehlxcn3rj0000010.jpg]

KEVIN BARRY FINE ART ASSOCIATE Qty: 1 Medium: print on paper Image size: 30”w x
20h “ Matte: 3”white Moulding: 2”Matte White Face: Plexi glass OD size: 40”w x
30”h Hardware: D-ring SM: Phoenix 2525 MICHIGN AVENUE, SUITE A8 SANTA MONICA,
CA90404 310.264.7777 kevinbarryfineart.com AAL IMAGES IN THIS PDF ARE PROPERTY
OF KBFAA AND ARE SUBJECT TO COPYRIGHT. USE OR COPYING OF IMAGES ARE NOT
PERMITTED WITOUT WRITTEN PERMISSION FROM KBFAA.

8

--------------------------------------------------------------------------------

 

[gaehlxcn3rj0000011.jpg]

KEVIN BARRY FINE ART ASSOCIATE Qty: 1 Medium: print on paper Image size: 30”w x
20”h Matte: 3”white Moulding: 2”Matte White Face: Plexi glass OD size: 40”w x
30”h Hardware: D-ring SM: Orange County 2525 MICHIGN AVENUE, SUITE A8 SANTA
MONICA, CA90404 310.264.7777 kevinbarryfineart.com AAL IMAGES IN THIS PDF ARE
PROPERTY OF KBFAA AND ARE SUBJECT TO COPYRIGHT. USE OR COPYING OF

IMAGES ARE NOT PERMITTED WITOUT WRITTEN PERMISSION FROM KBFAA.

9

--------------------------------------------------------------------------------

 

[gaehlxcn3rj0000012.jpg]

KEVIN BARRY FINE ART ASSOCIATE Qty: 1 Medium: print on paper Image size: 20”w x
30”h Matte: 3”white Moulding: 2”Matte White Face: Plexi glass OD size: 30”w x
40”h Hardware: D-ring SM: Donkey 2525 MICHIGN AVENUE, SUITE A8 SANTA MONICA,
CA90404 310.264.7777 kevinbarryfineart.com AAL IMAGES IN THIS PDF ARE PROPERTY
OF KBFAA AND ARE SUBJECT TO COPYRIGHT. USE OR COPYING OF IMAGES ARE NOT
PERMITTED WITOUT WRITTEN PERMISSION FROM KBFAA.

10

--------------------------------------------------------------------------------

 

[gaehlxcn3rj0000013.jpg]

KEVIN BARRY FINE ART ASSOCIATE Qty: 1 Medium: print on paper Image size: 38”w x
30”h Matte: 3”white Moulding: 2”Matte White Face: Plexi glass OD size: 48”w x
40”h Hardware: D-ring SM: GOLF 2525 MICHIGN AVENUE, SUITE A8 SANTA MONICA,
CA90404 310.264.7777  evinbarryfineart.com AAL IMAGES IN THIS PDF ARE PROPERTY
OF KBFAA AND ARE SUBJECT TO COPYRIGHT. USE OR COPYING OF IMAGES ARE NOT
PERMITTED WITOUT WRITTEN PERMISSION FROM KBFAA.

11

--------------------------------------------------------------------------------

 

 

[gaehlxcn3rj0000014.jpg]

KEVIN BARRY FINE ART ASSOCIATE Qty: 1 Title: Last Wave Artist: Hobbs Medium:
Giclee on stretched canvas Image size: 60”w x 48”h Moulding: 7/16”black floater
frame OD size: 11.5”w x 49.5”h Hardware: Security SM:Lobby waiting are 2525
MICHIGN AVENUE, SUITE A8 SANTA MONICA, CA90404 310.264.7777
kevinbarryfineart.com AAL IMAGES IN THIS PDF ARE PROPERTY OF KBFAA AND ARE
SUBJECT TO COPYRIGHT. USE OR COPYING OF IMAGES ARE NOT PERMITTED WITOUT WRITTEN
PERMISSION FROM KBFAA.

12

--------------------------------------------------------------------------------

 

[gaehlxcn3rj0000015.jpg]

KEVIN BARRY FINE ART ASSOCIATE Qty: 1 Title: Stratosphere Artist: Ridgers
Medium: giclee on stretched canvas Image size: 24”w x 60h “ Moulding: 7/16”black
floater frame OD size: 25.5”w x 60.5”h Hardware: Security SM: End of Hallway
2525 MICHIGN AVENUE, SUITE A8 SANTA MONICA, CA90404 310.264.7777
kevinbarryfineart.com

AAL IMAGES IN THIS PDF ARE PROPERTY OF KBFAA AND ARE SUBJECT TO COPYRIGHT. USE
OR COPYING OF IMAGES ARE NOT PERMITTED WITOUT WRITTEN PERMISSION FROM KBFAA.

13

--------------------------------------------------------------------------------

 

 

[gaehlxcn3rj0000016.jpg]

KEVIN BARRY FINE ART ASSOCIATE Qty: 1 Title: Away we go I Artist: Stockstill

Material: Giclee on stretched canvas Image size: 48”w x 48”h Moulding:
7/16”black floater frame OD size: 49.5”w x 49.5”h Hardware: Security SM:
Conference room 2525 MICHIGN AVENUE, SUITE A8 SANTA MONICA, CA90404 310.264.7777
kevinbarryfineart.com AAL IMAGES IN THIS PDF ARE PROPERTY OF 10

 

14

--------------------------------------------------------------------------------

 

 

DocuSign Envelope ID: BD0E3482-031F-4FBD-9EDD-8B3D3DCE53DD

 

 

 

 

Schedule 3

 

AV and Other Equipment

 

Equipment

Count

Cisco 3650

1

Meraki MR34 APs

2

AudioCode Unit (for Phones)

1

PolyCom Lync Phones

15

Juniper Firewall

1

RoboShot 30 Camera (conference room)

1

Polycom CX8000 (conference room)

1

80” Touch Screen Display (conference room)

1

Presentation System 300 (conference room)

1

Supporting modules and hardware (conference room)

n/a

 

 